Exhibit 99.1 Atheros Announces Record Financial Results for Q3 2009 Record Revenue and Net Income SANTA CLARA, CA(Marketwire - October 19, 2009) - Atheros Communications, Inc. (NASDAQ: ATHR), a global leader in innovative technologies for wireless and wired communications, today announced its unaudited financial results for its third quarter ended Sept. 30, 2009. Revenue in the third quarter was a record $156.6 million, up 40 percent from the $112.2 million reported in the second quarter of 2009 and 13 percent higher than the $138.1 million reported in the third quarter of 2008. In accordance with U.S. generally accepted accounting principles (GAAP), the company recorded third quarter GAAP net income of $38.6 million or $0.60 per diluted share. This compares with a GAAP net loss of $0.3 million or $0.00 per diluted share in the second quarter of 2009. GAAP net income in the third quarter of 2008 was $10.1 million or $0.16 per diluted share. Cash, cash equivalents and short-term marketable securities were $382.8 million at Sept. 30, 2009, up from $340.6 million in the prior quarter. Cash flow from operations for the first three quarters of 2009 was $79.5 million. Atheros reports gross margins, operating expenses, operating income (loss), net income (loss) and basic and diluted net income (loss) per share in accordance with GAAP and additionally on a non-GAAP basis. Non-GAAP net income excludes, where applicable, the effect of stock-based compensation, amortization of acquired intangible assets and acquisition-related charges, the other-than-temporary impairment of long-term investments and the tax impact of these excluded items, as well as a benefit from the favorable settlement of a foreign tax liability and the benefit from a change in state tax filing position. A reconciliation of preliminary GAAP net income (loss) to non-GAAP net income, as well as a description of items excluded in the calculation of non-GAAP net income is presented in the financial statements portion of this release. Non-GAAP gross margins in the third quarter were 48.4 percent, compared to 47.4 percent reported in the second quarter of 2009, and 49.4 percent in the third quarter of 2008. Non-GAAP operating income in the third quarter of 2009 was 19.4 percent of revenue, compared to 10.8 percent in the second quarter of 2009 and 17.7 percent in the third quarter of 2008. Non-GAAP net income in the third quarter was $29.3 million or $0.46 per diluted share, compared with $12.3 million or $0.20 per diluted share in the second quarter of 2009 and $23.4 million or $0.37 per diluted share in the third quarter of "While the economic environment worldwide continues to be challenging, the strength of our product cycles and the increasing diversification of our business enabled us to achieve record top and bottom-line results this quarter," said Dr. Craig Barratt, Atheros' president and chief executive officer. "We were particularly successful in our PC OEM and Consumer channels as our Align™, ETHOS™ and ROCm® solutions continued to be adopted by a growing number of customers. Our strategy of building a diversified communications company is paying dividends, and we believe our pending acquisition of Intellon will further broaden our communications solutions portfolio," Dr. Barratt said. Recent Highlights Oct. 19: Atheros ships over 10 million Align 1-stream 11n chips; milestone highlights the fastest chip adoption in the company’s history; Oct. 14: Atheros endorses the Wi-Fi Certified™ Wi-Fi Direct Specification; Atheros Direct Connect™, first demonstrated the benefits of device-to-device connectivity at the 2008 International Consumer Electronics Show (CES) and is now shipping in mobile consumer products; Oct. 12: Atheros ROCm technology rocks wireless in Microsoft's new Zune HD portable media player with industry's most power-efficient Wi-Fi Solution that enables Zune HD to stream up to 14 hours of music between battery charges; Oct. 5: Atheros builds on the success of its industry-leading XSPAN® 11n family with the industry's most integrated 2-stream 11n solutions, the AR9287 PCIe and the AR9227 PCI, which deliver no-compromise, full MIMO transmit and receive performance; Sept. 30: The Wi-Fi Alliance began product testing for its Wi-Fi CERTIFIED n program, updating its two-year-old Wi-Fi CERTIFIED 802.11n draft 2.0 program, and announced that Atheros XSPAN Dual-band 2.4/5GHz PCIe MiniCard for Computing Designs and XSPAN Dual-band, Dual-concurrent Gigabit Reference Platform for AP/Routers are among the first products to be Wi-Fi CERTIFIED n in the new testing program and will be used in its interoperability test bed; Sept. 15: Atheros innovates again in the Netbook PC market with the industry's first 1-stream 11n and Bluetooth® combo solution; and Sept. 8: Atheros announces plans to Acquire Intellon Corporation, another significant step by Atheros toward its goal of enabling the very best connectivity experiences across the networking, computing and mobile device markets. Conference Call Atheros will broadcast its third quarter financial results conference call today, Monday, Oct. 19, 2009 at 2 p.m. Pacific Time (5 p.m. Eastern Time). To listen to the call from within the United States, please dial 877-835-9268 approximately 10 minutes prior to the start of the call. To listen to the call from outside the United States, please dial 706-634-9690 approximately 10 minutes prior to the start of the call. The pass code is Atheros. A taped replay will be made available approximately one hour after the conclusion of the call and will remain available for one week after the live call. To access the replay, please dial 706-645-9291 and use the pass code 32287070. Atheros' financial results conference call will be available via a live webcast on the investor relations section of the Atheros web site at http://www.atheros.com.
